Citation Nr: 1010636	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  05-08 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in San Diego, California (RO).

The Veteran's appeal was originally remanded in May 2007 for 
additional development.  Specifically, the May 2007 Remand 
directed the RO to obtain VA outpatient treatment records 
dated from October 2003 through the present, and Vet Center 
records dated from October 2004 through the present.  Both of 
these sets of records have been obtained.  Moreover, the 
Veteran was contacted with respect to specific dates of his 
stressors, and several attempts were made to verify them 
between December 2008 and December 2009.  Finally, a VA PTSD 
examination was conducted in August 2009.  Accordingly, the 
Board finds that substantial compliance has been made with 
respect to the directives of the May 2007 Remand, such that 
appellate review may proceed.


FINDING OF FACT

The probative and persuasive evidence of record shows a 
diagnosis of PTSD that is based on a verified stressor.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, PTSD was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran contends that as a result of 
incidents he witnessed in service, he has developed PTSD.  
Specifically, he asserts that he has nightmares, flashbacks, 
anxiety, exaggerated startle response, and insomnia all 
resulting from his memories of mortar attacks of his base, 
seeing dead bodies, participating in a convoy which 
frequently encountered land mines, and other events occurring 
during his service in Vietnam.

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  38 
C.F.R. § 3.304(f) (2009).  Further, if a veteran did not 
engage in combat with the enemy, or if the claimed stressors 
are not related to combat, then the Veteran's testimony alone 
is not sufficient to establish the occurrence of the claimed 
stressors, and that testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 
128 (1997).  Service department records must support, and not 
contradict, the Veteran's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  If the 
Veteran was not engaged in combat, corroborative evidence of 
his or her claimed inservice stressors must be introduced.

Corroboration of a stressor does not expressly require 
confirmation of every detail alleged, including the Veteran's 
personal participation in the event described, whereas 
evidence indicating that he was a witness to the event or 
that otherwise establishes the likelihood of his presence may 
be sufficient.  See Suozzi v. Brown, 10 Vet. App. 307 (1997); 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  After 
considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws 
administered by the Secretary, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the benefit of the 
doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).  

In this case, PTSD is currently diagnosed in accordance with 
the pertinent diagnostic criteria.  See American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994).  During a September 2003 VA 
program intake session, PTSD was diagnosed on the basis of 
the Veteran's description of his participation in convoys 
during Vietnam, during which they dealt with land mine 
explosions and mortar attacks.  Moreover, PTSD was again 
diagnosed during the August 2009 VA PTSD examination, during 
which the Veteran noted that he was with the 11th Cavalry 
during his service in Vietnam, and witnessed significant 
combat to include land mine explosions and other attacks.  
[The Board notes that the record reflects that the Veteran's 
unit, the 27th Engineering Battalion, became attached to 11th 
Armored Cavalry from November 1967.]  Additionally, the 
probative and persuasive evidence of record contains the 
"link" between the Veteran's current PTSD symptoms and at 
least one of his claimed in-service stressors.  During the 
August 2009 VA examination, the examiner concluded that it 
was at least as likely as not that the Veteran's PTSD was 
caused by his enumerated combat stressors in Vietnam.  Thus, 
both a current diagnosis of PTSD, and a nexus opinion 
provided by a medical doctor linking the current symptoms to 
the Veteran's stressors, is of record.

Finally, at least one of the Veteran's claimed stressors has 
been verified.  In his February 2005 stressor statement, the 
Veteran indicated that he had been traumatized when, during 
his unit's attachment to the 11th Armored Cavalry, there was 
a "rocket attack" on the Black Horse base camp.  In 
December 2009, a request to the Joint Services Records 
Research Command (JSRRC, formerly "CURR"), was returned 
with confirmation that the 27th Engineering Battalion, part 
of the 11th Armored Cavalry, sustained a mortar attack at the 
Black Horse base camp in March 1968.  The Veteran's service 
personnel records, specifically his "Record of Assignments" 
page, indicate that he was assigned to the 27th Engineering 
Battalion from November 1967 to June 1968; the Court of 
Appeals for Veterans Claims has held that if a claimant was 
stationed with a unit that was present while enemy attacks 
occurred, it would strongly suggest that he was exposed to 
such attacks.  Pentecost, 16 Vet. App. at 128-129.  Thus, the 
Board finds that the Veteran was present at this mortar 
attack event; while the records found by the JSRRC search do 
not identify that the Veteran by name, such individual 
identification within those records is not required.  See 
also Suozzi, 16 Vet. App. at 311.  Thus, at least one 
stressor on which the August 2009 PTSD diagnosis was based 
has been verified.

It must be noted that the June 2003 VA examiner repeatedly 
concluded that the Veteran did not have PTSD on the basis 
that he did not endorse the usual symptoms of PTSD.  Instead, 
the examiner found that the Veteran had an organic brain 
syndrome secondary to a closed head injury sustained in a 
1997 mugging.  However, this examination report is of limited 
probative value when considered in the context of the entire 
record.  Only three months later, at a VA outpatient visit, 
PTSD was diagnosed, as the Veteran reported the stressor 
events described above, as well as a history of nightmares, 
insomnia requiring medication, anorexia, and exaggerated 
startle response symptoms.  Moreover, the August 2009 VA 
examiner was aware of the Veteran's 1997 head injury, as it 
was noted during the interview and mental status 
examinations, but still diagnosed PTSD based on the Veteran's 
reported symptomatology and stressors.  The Veteran's 
statements that his symptoms had occurred for a long period 
of time are competent lay evidence of continuity, even 
without contemporaneous evidence to support the same.  
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As 
such, the Board finds that because it is inconsistent with 
the majority of the probative and persuasive evidence of 
record, the June 2003 VA examination findings cannot be 
afforded more than minimal weight in this case.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that while a 
medical opinion may not be ignored, it is not error to favor 
the opinion of one competent medical expert over that of 
another; rather, a duty exists to assess the credibility and 
probative value of evidence, and to exercise the right to 
assign greater probative weight to one medical opinion than 
to another).

Ultimately, service connection for PTSD requires: (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed inservice 
stressor occurred; and, (3) a link established by medical 
evidence, between current symptoms and an in-service 
stressor.  38 C.F.R. §3.304 (f).  The Board finds that the 
probative and persuasive evidence of record sufficiently 
corroborates the Veteran's claimed stressor of the mortar 
attack on Black Horse base camp.  Although the June 2003 VA 
examination findings have been considered, as noted above, 
the Board finds that the three prongs of the pertinent 
criteria for service connection for PTSD are satisfied.  
Giving the benefit of the doubt to the Veteran, service 
connection for PTSD is warranted.

In November 2000, pertinent regulations pertaining to VA's 
duties to notify and to assist were signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Because, however, the above adjudication of 
the Veteran's claim for service connection for PTSD has 
resulted in action favorable to him, in allowing service 
connection for the issue on appeal, this decision poses no 
risk of prejudice.  Thus, further consideration of whether 
the notice and development requirements of these regulations 
have been satisfied in the present case is not necessary.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Service connection for PTSD is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


